  Case 17-15016         Doc 36     Filed 01/07/19 Entered 01/07/19 08:27:45              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-15016
         KRYSTAL L WILLIAMS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/13/2017.

         2) The plan was confirmed on 07/12/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/03/2018.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-15016       Doc 36       Filed 01/07/19 Entered 01/07/19 08:27:45                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $13,539.78
       Less amount refunded to debtor                         $1,068.93

NET RECEIPTS:                                                                                  $12,470.85


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $552.89
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,552.89

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
1stprogress/1stequity/          Unsecured         380.00           NA              NA            0.00       0.00
77TH ST DEPOT FEDERAL C U       Unsecured      4,368.00       3,686.71        3,686.71           0.00       0.00
77TH ST DEPOT FEDERAL C U       Secured              NA         419.11          419.11        419.11      37.26
AMERICAN EXPRESS                Unsecured         969.00        955.96          955.96           0.00       0.00
CAPITAL BANK                    Unsecured         859.00           NA              NA            0.00       0.00
CAPITAL ONE                     Unsecured         437.00           NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE        Secured        9,500.00       8,557.51        8,557.51      5,036.54     667.09
CAPITAL ONE NA                  Unsecured         518.00        518.02          518.02           0.00       0.00
CAVALRY SPV I LLC               Unsecured         477.00        497.22          497.22           0.00       0.00
CITY OF BERWYN                  Secured           680.00           NA           680.00        493.52        0.00
COMMONWEALTH EDISON             Unsecured         600.00        763.97          763.97           0.00       0.00
CW NEXUS CREDIT CARD HOLDINGS   Unsecured         657.00        529.17          529.17           0.00       0.00
DISCOVER BANK                   Unsecured      3,043.00       2,978.76        2,978.76           0.00       0.00
FORTIVA/ATLANTICUS              Unsecured      3,263.00       3,263.89        3,263.89           0.00       0.00
FORTIVA/ATLANTICUS              Unsecured      1,105.00       1,142.11        1,142.11           0.00       0.00
FREEDOM MORTGAGE CORP           Secured       19,000.00     19,862.56         1,264.44      1,264.44        0.00
FREEDOM MORTGAGE CORP           Secured      325,288.00    304,355.43             0.00           0.00       0.00
GREAT AMERICAN FINANCE          Unsecured      2,462.00            NA              NA            0.00       0.00
HCCREDIT CIT                    Unsecured      5,551.00       5,551.45        5,551.45           0.00       0.00
JPMORGAN CHASE                  Unsecured      1,000.00            NA              NA            0.00       0.00
LVNV FUNDING                    Unsecured         727.00        727.21          727.21           0.00       0.00
Mabt/Contfin                    Unsecured         798.00           NA              NA            0.00       0.00
MIDLAND FUNDING                 Unsecured         601.00        601.78          601.78           0.00       0.00
NICOR GAS                       Unsecured         750.00        734.48          734.48           0.00       0.00
PNC                             Unsecured         700.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT            Unsecured      2,019.00       1,954.25        1,954.25           0.00       0.00
PROGRESSIVE LEASING             Unsecured            NA       5,873.50        5,873.50           0.00       0.00
QUANTUM3 GROUP LLC              Unsecured         118.00        118.72          118.72           0.00       0.00
QUANTUM3 GROUP LLC              Unsecured      1,463.00       1,463.39        1,463.39           0.00       0.00
QUANTUM3 GROUP LLC              Unsecured         423.00        948.01          948.01           0.00       0.00
QUANTUM3 GROUP LLC              Unsecured         314.00        538.92          538.92           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-15016        Doc 36     Filed 01/07/19 Entered 01/07/19 08:27:45                  Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal        Int.
Name                             Class    Scheduled      Asserted      Allowed         Paid           Paid
QUANTUM3 GROUP LLC            Unsecured         846.00        846.83        846.83           0.00         0.00
UNIVERSITY OF CHICAGO MED CTR Unsecured         900.00           NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00               $0.00                   $0.00
      Mortgage Arrearage                              $1,264.44           $1,264.44                   $0.00
      Debt Secured by Vehicle                         $8,557.51           $5,036.54                 $667.09
      All Other Secured                               $1,099.11             $912.63                  $37.26
TOTAL SECURED:                                       $10,921.06           $7,213.61                 $704.35

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                $0.00                 $0.00
       Domestic Support Ongoing                            $0.00                $0.00                 $0.00
       All Other Priority                                  $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                            $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                          $33,694.35                 $0.00                 $0.00


Disbursements:

       Expenses of Administration                           $4,552.89
       Disbursements to Creditors                           $7,917.96

TOTAL DISBURSEMENTS :                                                                      $12,470.85




UST Form 101-13-FR-S (09/01/2009)
  Case 17-15016         Doc 36      Filed 01/07/19 Entered 01/07/19 08:27:45                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
